Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-15 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a cladding-pumped multi-clad optical fiber comprising, concentrically and radially outwards from a center axis of the optical fiber: a core configured to guide a light signal in a core mode; a pedestal cladding structure supporting light propagation in a plurality of pedestal modes; a raised index layer contiguously surrounding the pedestal layer; wherein the pedestal cladding structure is a thin pedestal cladding structure characterized by a ratio of the pedestal cladding structure diameter dpcs to the core diameter dcore smaller than about 3, and the thickness Delta-w and the refractive index nril of the raised index layer minimize an overlap of one or more modes of the plurality of pedestal modes with the core to reduce a probability of amplification of the pedestal modes without requiring extraction of said pedestal modes; in combination with the other recited limitations in the claim. 
Claims 2-15 are allowable as dependent upon claim 1.
Prior art reference Chen et al. (2010/0195194; “Chen”)is the closest prior art of record in this application. However, Chen fails to disclose the overlap-minimizing diameter ratio limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883